MEMORANDUM **
Francisco Cano-Matus appeals the district court’s judgment revoking his supervised release and imposing an 18-month sentence. He contends that the supervised release scheme set forth in 18 U.S.C. § 3583 is unconstitutional under Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), because it allows incarceration authorized by judicial fact finding, rather than by a jury’s verdict or a guilty plea. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We recently upheld the constitutionality of § 3583. See United States v. Huerta-Pimental, 445 F.3d 1220, 1221 (9th Cir.), cert, denied, 549 U.S. 1014, 127 S.Ct. 545, 166 L.Ed.2d 403 (2006). Cano-Matus contends that Huerta-Pimental was undermined by Cunningham v. California, 549 U.S. 270, 127 S.Ct. 856, 166 L.Ed.2d 856 (2007) (invalidating California’s determinate sentencing law), and no longer is good law. This contention is foreclosed by United States v. Santana, 526 F.3d 1257, 1262 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.